Citation Nr: 1411759	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  09-32 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a back condition, to include mild lower dorsal dextroscoliosis.  

2.  Entitlement to service connection for a back condition, to include mild lower dorsal dextroscoliosis.  

3.  Entitlement to service connection for a right leg disability.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Appellant served on active duty for training (ACDUTRA) from October 1982 to December 1982.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision in which the RO denied the Appellant's request to reopen her claim for service connection for mild lower dorsal dextroscoliosis and denied the Appellant's claim for service connection for a right leg disability.  

The Board notes that, in addition to the paper claims file, there is a paperless electronic (Virtual VA) claims file associated with the Appellant's claim.  A review of the Virtual VA claims file reveals a February 2014 Informal Hearing Presentation from the Appellant's representative, which has been reviewed.  The remainder of the documents in the Virtual VA file are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

The Board points out that it must address the question of whether new and material evidence to reopen the claim for a back disability, to include mild lower dorsal dextroscoliosis, has been received because this matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of the claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Accordingly, and given the Board's favorable disposition of the petition to reopen, the Board has characterized the appeal as encompassing all matters set forth on the title page.  

The Board's decision to reopen the Appellant's claim for service connection for a back condition, to include mild lower dorsal dextroscoliosis, is set forth below.  The claim for service connection for the back condition, on the merits, and the claim for service connection for a right leg disability are addressed in the remand section following the order; these matters are being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Appellant when further action, on her part, is required.  


FINDINGS OF FACT

1.  In a March 1990 decision, the RO denied the claim for service connection for a back condition, including mild lower dorsal dextroscoliosis.  Although notified of the denial in an April 1990 letter, the Appellant did not initiate an appeal.  

2.  New evidence associated with the claims file since the March 1990 denial relates to an unestablished fact necessary to substantiate the claim for service connection for a back condition, to include mild lower dorsal dextroscoliosis, and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW
1.  The RO's March 1990 denial of the claim for service connection for a back condition is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  

2.  As additional evidence received since the RO's March 1990 denial is new and material, the criteria for reopening the claim for service connection for a back condition, to include mild lower dorsal dextroscoliosis, are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  

Given the favorable disposition of the Appellant's request to reopen the claim for service connection for a back condition, the Board finds that all notification and development action needed to render a fair decision on this aspect of the appeal has been accomplished.  


II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  When a claim for service connection is based only on a period of ACDUTRA, as here, there must be evidence that the Appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA.  See 38 U.S.C.A. § 101(22), (24); 38 C.F.R. § 3.6.  

In this case, the Appellant's claim for service connection for a back condition was previously denied (as mild lower dorsal dextroscoliosis) by the RO in a March 1990 rating decision.  The evidence of record at the time consisted of the Appellant's service treatment records, which showed asymptomatic mild lower dorsal dextroscoliosis during a June 1982 induction examination and complaints of thoracic pain during physical training.  In November 1982, the Appellant was treated for back pain after straining her back by carrying a duffle bag.  In December 1982, an Entrance Physical Standards Board reported a history of thoracic scoliosis with periodic lumbar back pain upon exercise and walking.  The Appellant was noted to be unable to run, march, do sit-ups or pushups, or wear a backpack due to her back pain.  She was determined to be medically unfit for enlistment.  

The evidence also included private treatment records after service, such as an April 1985 notation of worsening back pain over the last two years with a right thoracic hump and higher left shoulder.  An October 1985 X-ray showed moderate dextroscoliosis at T9-10.  

The RO denied the Appellant's claim for service connection based on the fact that her condition preexisted service and no aggravation was shown in the service treatment records beyond the natural progression of the disease.  Although the Appellant was notified of the denial and her appellate rights, she did not initiate an appeal.  As such, the RO's March 1990 decision is final as to the evidence then of record and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decisionmakers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In this case, in February 2008, the Appellant filed a new claim for service connection for a back condition.  Pertinent evidence added to the claims file since March 1990 includes written statements from the Appellant wherein she notes that she hurt her right leg and back when she jumped from a truck while in basic training and was taken to the hospital in Fort Jackson, South Carolina for treatment (See, Appellant's statement from May 2008).  She notes that while she did have scoliosis prior to service, her condition was aggravated by basic training (See, Appellant's statement of March 2009).  

Other evidence added to the record include private treatment records from various sources, which document the progression of the Appellant's scoliosis and back pain since her time in service.  A May 1990 statement from Dr. Cerra noted myofascial pain syndrome, upper trapezius and mid back, with scoliosis.  Furthermore, an October 2003 MRI of the lumbar spine showed moderate multilevel degenerative changes, worse at L4-5 and L5-S1 with disc protrusion and moderate to severe narrowing of the left neural foramen at L4-5.  A note on that date from Dr. Bisbal reported chronic progressive severe upper back pain with onset many years ago and radiation into both lower extremities.  A March 2007 neurological questionnaire from Dr. Hernandez reported worsening congenital scoliosis with low back pain that radiates into legs.  An April 2009 report from the same physician noted a prolonged history of back problems and the Appellant's report of falling from a personnel carrier truck, which led to a worsening of her back condition.  The physician noted a diagnostic impression including longstanding upper thoracic scoliosis, progressive, that caused multiple skeletal problems. 

Turning to the question of whether the above-described evidence provides a basis for reopening the claim for service connection for a back condition, to include mild lower dorsal dextroscoliosis, the Board notes that the evidence received since the time of the RO's March 1990 decision constitutes new and material evidence sufficient to reopen the claim.  The Board notes that the new and material evidence consist of the Veteran's lay statements concerning an in-service injury, as well as medical evidence which show diagnoses of the back which were not considered at the time of the March 1990 rating decision.  .  See Shade, supra.  

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for a back condition, to include mild lower dorsal dextroscoliosis, are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  


ORDER

As new and material evidence to reopen the claim for service connection for a back condition, to include mild lower dorsal dextroscoliosis, has been received, to this limited extent, the appeal is granted.  


REMAND

The Board's review of the claims file reveals that further RO action in this appeal is warranted.  

The Board initially finds that remand is necessary to obtain outstanding Social Security Administration (SSA) records.  The Appellant submitted a statement in March 2009 that she was requesting SSA benefits due to her low back condition.  She further submitted documentation dated March 2003 that indicated an application for SSA disability benefits had been filed and medical development had begun on several medical conditions, including back pain.  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak, supra.  Thus, the Board finds that the RO should obtain and associate with the claims file a copy of any SSA determinations on the Appellant's claim, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) (2013) with respect to requesting records from Federal facilities.  

Furthermore, the Appellant reported in a statement dated December 2008 that when she hurt her back and right leg during basic training she was taken to a hospital in Fort Jackson, South Carolina.  Attempts should be made to obtain these records.  

The Appellant also submitted a VA Form 21-4142 in March 2010 indicating treatment from Dr. Dessie Vega in Levittown, Toa Baja.  There is no indication in the claims file as to what Dr. Vega treated the Appellant for or that efforts were made to obtain these records.  On remand, the RO should contact the Appellant to obtain more information about this treatment to determine if these records are necessary for full and fair adjudication of these claims.  

In October 2003, a private physician noted numbness, weakness and tingling in the Appellant's lower extremities.  In September 2006, the Appellant reported that she was unable to walk.  A nerve test in May 2009 revealed right L4-5 radiculopathy.  Furthermore, as discussed above, the Appellant has been diagnosed with scoliosis, which has progressed, as noted in Dr. Hernandez's April 2009 report.  Degenerative changes of the thoracolumbar spine have also been reported, as noted in an October 2003 MRI.  The Appellant contends that both her back and right leg began to cause problems after jumping off the back of a truck during ACDUTRA.  Such statements by the Appellant suggest an in-service injury.  Thus, the question that remains is whether her back and right leg conditions are related to her injury during ACDUTRA.  

VA has a duty to provide a medical examination when it is deemed necessary to make a decision on a claim if the evidence (including lay statements of the appellant) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of the disability; if the evidence indicates that her disability or symptoms may be associated with the appellant's service; and there is not sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  

In this case, given the facts noted above, a medical opinion is needed to determine whether any current right leg disability or back disability is related to service, including to any injuries in service.  

The Appellant is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of the claim.  See 38 C.F.R. § 3.655.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Appellant fails to report to the scheduled examination, the RO should obtain and associate with the claims file a copy of the notice of the date and time of the examination sent to him by the pertinent VA medical facility.  

The Board notes that the American Legion has not submitted a VA Form 646, Statement of Accredited Representative in Appealed Case,  prior to the claim being certified to the Board.  The Veteran's representative must be given an opportunity to submit argument at the agency of original jurisdiction.  See 38 C.F.R. § 20.600 (2013)

Accordingly, this matter is hereby REMANDED for the following action:

1.  Give Veteran's representative an opportunity to submit a VA Form 646, Statement of Accredited Representative in Appealed Case.

2.  Request that SSA furnish a copy of its decision regarding the Appellant's disability benefits, as well as copies of all medical records underlying that determination.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

3.  Send to the Appellant and her representative a letter requesting that the Appellant provide sufficient information, and if necessary, authorization, to enable VA to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Appellant furnish information related to her treatment at the Fort Jackson, South Carolina facility where she was treated for her back/right leg such as the name of the facility and the date(s) when treatment occurred.  Also request further information and any necessary authorization related to the Appellant's treatment by Dr. Dessie Vega in Levittown, Toa Baja.  

4.  If the Appellant responds, assist her in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Appellant of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Appellant to undergo VA examination, by an appropriate physician, to assess the nature and etiology of any current back and right leg conditions.  

The contents of the entire claims file (paper and electronic), to include a complete copy of the REMAND, must be made available to the physician designated to examine the Appellant, and the examination report should include discussion of the Appellant's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.  The physician must address the following inquiries:

(A)  The physician should identify all diagnosed back and right leg disabilities.  The examiner should identify the diagnoses noted in the claims file concerning the right leg and back.

(B)  For each right leg disability found, the physician should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's right leg disability is etiologically related to service, to particularly include the Veteran jumping from a truck during ACDUTRA.  

(C)  For each back disability diagnosed state whether it is a congenital defect or a congenital disease.  If a congenital defect state whether during service there was a superimposed disease or injury which resulted in additional disability.  If a congenital disease is found state whether such was aggravated (increased the severity of the disability) as a result of service.

(D)  For each acquired back disability found, state whether it is at least as likely as not (50 percent or greater probability) that such disability is related to service, including the November 1982 report showing the Veteran strained her back while lifting a duffle bag and/or as a result of her report of jumping off of a truck.

(E)  State whether any acquired back disability existed prior to service.  If so state whether it is at least as likely as not (50 percent or great probability) that the pre-existing disorder underwent an increase in the underlying pathology during ACDUTRA.  If there was an increase in severity of the Appellant's back condition, the physician should offer an opinion as to whether that increase is at least as likely as not (50 percent or greater probability) due to the natural progress of the condition.  

In offering any opinion, the physician should consider and discuss all pertinent lay, medical, and other objective evidence.  All examination findings, along with complete rationale for conclusions reached, should be provided.  

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).  

7.  After the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  

7.  If the benefit sought on appeal remains denied, furnish to the Appellant and her representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.  

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Appellant need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).  


Department of Veterans Affairs


